Citation Nr: 0001116	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1959.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in November 1997 that denied the claimed benefits.


REMAND

Effective June 10, 1999, the rating criteria for hearing 
impairment were revised.  When regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to a decision on his 
claim under the criteria that are most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's 
claim was filed in May 1997, prior to the revision, and the 
last decision rendered by the RO on the veteran's claim was 
in a Supplemental Statement of the Case in October 1998.  It 
is clear that the RO did not and could not have considered 
entitlement to a higher rating under the regulations that 
existed after June 10, 1999, to include the revised 
§ 4.86(a), which appears to apply in this case.  Prior to 
appellate consideration of the case, the RO must again review 
the appealed issue, considering both the old and the revised 
rating criteria, and apply those criteria more advantageous 
to the veteran. 

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for bilateral hearing loss 
since August 1997.  After securing any 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.

2.  The RO should then schedule the 
veteran for a VA audiological examination 
in order to ascertain the nature and 
severity of his defective hearing.  All 
appropriate special studies should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review.

3.  The RO should then consider the 
veteran's claim, in particular 
considering both the old rating criteria 
for hearing impairment and the revised 
rating criteria which became effective 
June 10, 1999, to include the revised 
§ 4.86(a), and apply those criteria more 
advantageous to the veteran.  In the 
event that action taken is not favorable 
to the veteran, he and his accredited 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded a reasonable time to 
reply thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




